CaSe 8-18-78630-|38 DOC 1-4 Filed 12/31/18 Entel’ed 12/31/18 12234:51

Fill in this information to identify your case:

 

 

 

Deblor1 Levin Mauricio Artola Cenulcs
Flrs| Name M»dolo Namo Lasl Nemc
Debtor 2
tSpouse_ il li|ing} am same umw mma Lasi Nome
l m . .
Un:ied Slales Bankruptcy Cour‘l for the: Easlc Dlstrict of N‘:W Y°rk
islate)

Case number

mims U check irihis is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12:15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the |eft. Attach the Additlonal Page to this page. On the top of any Additiona| Pages, write your name and
case number (il known). Answer every question.

i 1. Do you have any codebtors? (lfyou are H|ing a joint case, do not list either spouse as a codebtor.) 3
j 59 No l
l l;l Yes l
l 2. Wlthin the last 8 years, have you lived ln a community property state or territory? (Community property states and territories include

Arizonal California. ldaho, Louisiena, Nevada. New Mexlco, Puerto Ricol Texas. Washington. and Wisconsin.) l

m No. Go to line 3.
Cl Yes. Dici your spouse, former spousel or legal equivalent live with you at the time‘?

ElNo

Cl Yes‘ ln which community state or territory did you |ive? . Fill in the name and current address of that person j

 

Name of your spouse_ former spouse, or legal equivalent

 

Number Street l

 

City SlBlE ZlP Code ;

shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
$cheo‘ule D (Official Form 'lOSD}, Schedule E/F(Officia| Form 106E1'F), or Scheo'ul'e G (Officia| Form 106G). Use Schedule D,

l

l

l

l 3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person :
l Schedu.le E/F, or Schedule G to fill out Column 2.

Coiumn 1: ‘(our codet:itor ' Column 2.' The creditor to whom you owe the debt

Checl< all schedules that-apply.'
n Schedule D, line __

 

 

 

l NBl'l'ie
l l:l Schedule EIF, line

Number street Cl Schedule G. line §
` ciiy scale ziP code §

 

lZl schedule o, line =

 

 

 

l Name
z l:l Schedule E.lFl line
l
! Number Sl'e€l D Schedule G, line
City___ F g ________”r r_ vin §tate M _________ _W ZlP Code ____# ` _ j

 

 

3.3
. n Schedule Dl line

 

 

 

NEII'W .
. [:l Schedule Ei'F. line
Number street El Schedule G, line }
' l
` city siaie zii= code

 

 

Oft'icial Form 106H Schedu|e H: Your Codebtors page 1 oi_

